Exhibit 10.1

SETTLEMENT AND SECURITY AGREEMENT


           THIS SETTLEMENT AND SECURITY AGREEMENT (“Agreement”) is made
effective the 15th day of June 2009, by and between Cool Clean Technologies,
Inc. (“Cool Clean”) and ECO2 Plastics Inc. f/k/a ITec Environmental Group, Inc.
f/k/a Beechport Capital Corporation (“ECO2”).  Cool Clean and ECO2 may be
referred to below individually as a “Party” and collectively as “the Parties.”


WHEREAS, on or about February 27, 2009, Cool Clean filed a lawsuit against ECO2
in the United States District Court for the District of Minnesota, Civil Action
No. 09-CV-482 (the “Lawsuit”).


WHEREAS, Cool Clean alleges claims in the Lawsuit related to a promissory note
entered into between the Parties on or about August 18, 2005 in the amount of
$175,000 (the “Note”).  A true and correct copy of the Note is attached as
Exhibit B to the Complaint filed in the Lawsuit on or about February 27, 2009.


WHEREAS, Cool Clean also alleges claims in the Lawsuit related to an Equipment
Rental Agreement entered into between the Parties on or about October 15, 2005
(the “Rental Agreement”).  A true and correct copy of the Rental Agreement is
attached as Exhibit C to the Complaint filed in the Lawsuit on or about February
27, 2009.


WHEREAS, ECO2 denies all claims in the Lawsuit and alleges that it is entitled
to a refund of a deposit payment in the amount of $181,673.79 made to Cool Clean
on or about October 3, 2005 (the “Deposit Payment”).  Cool Clean denies that
ECO2 is entitled to a refund of the Deposit Payment.


WHEREAS, the Parties desire to resolve the Lawsuit and all other claims between
them on the terms contained herein.


NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Parties agree as follows:


1.           Defined Terms.


“Senior Debt” shall mean all indebtedness of ECO2 for all principal, fees,
expenses, interest, penalties, post bankruptcy petition interest, and all other
amounts payable for money borrowed in connection with, under or pursuant to, (a)
the $2,000,000 loan to ECO2 from the California Integrated Waste Management
Board; (b) that certain Convertible Note and Warrant Purchase Agreement dated as
of September 2, 2008, by and among ECO2, Trident Capital, Inc., Trident Capital
Fund-VI, L.P., Trident Capital Fund-VI Principals Fund, L.L.C., Hutton Living
Trust dated 12/10/1996, and certain other investors; (c) that certain
Convertible Note and Warrant Purchase Agreement dated as of December 17, 2008,
by and among ECO2, Peninsula Packaging, LLC, Trident Capital Fund-VI, L.P.,
Trident Capital Fund-VI Principals Fund, L.L.C., Hutton Living Trust dated
12/10/1996, and certain other investors; (d) that certain Convertible Note
Purchase Agreement dated as of June 2, 2009, by and among ECO2, Peninsula
Packaging, LLC, Trident Capital Fund-VI, L.P., Trident Capital Fund-VI
Principals Fund, L.L.C., Hutton Living Trust, Whittaker Capital Partners, LLC,
and certain other investors; and (e) all extensions and renewals of the
foregoing indebtedness.


“Senior Debt Documents” shall mean all documents, instruments, and agreements
executed in connection with the Senior Debt, as they may from time to time be
modified, amended or restated.


“Senior Lenders” shall mean those individuals or entities holding Senior Debt,
including any transferee, assignee, or subsequent holder of any Senior Debt.


2.           Payments.  ECO2 shall pay Cool Clean the sum total of One Hundred
Seventy-Five Thousand Dollars ($175,000.00).  Payment of this sum shall be made
in the following installments.  The first payment, in the amount of One Hundred
Thousand Dollars ($100,000.00), shall be paid no later than June 22, 2009.  The
second payment, in the amount of Eighteen Thousand Seven Hundred Fifty Dollars
($18,750.00), shall be paid no later than September 30, 2009.  The third
payment, in the amount of Eighteen Thousand Seven Hundred Fifty Dollars
($18,750.00), shall be paid no later than December 30, 2009.  The fourth
payment, in the amount of Eighteen Thousand Seven Hundred Fifty Dollars
($18,750.00), shall be paid no later than March 30, 2010.  The fifth payment, in
the amount of Eighteen Thousand Seven Hundred Fifty Dollars ($18,750.00), shall
be paid no later than June 30, 2010.  Payment will be made by either wire
transfer or direct electronic deposit to the following account:


Acct. Name                                        DUFAULT LAW FIRM PC IOLTA
Acct. No.                                            9065192255
Bank:                                                  Wells Fargo
Rout. No. (Wire)                                121000248
Rout. No. (Direct Deposit)               091000019.




3.           Stipulation for Dismissal.  Contemporaneous with the signing of
this Agreement, the Parties shall execute, through counsel, a stipulation and
agreed order for dismissal of the Lawsuit with prejudice and without fees or
costs to either Party.  Such stipulation and agreed order of dismissal shall be
presented to the Court by counsel for ECO2 upon confirmation of receipt by Cool
Clean of the first payment provided for in Paragraph 2 above.


4.           Grant of Security Interest.  As collateral security for the prompt
and complete payment and performance when due of the payments identified in
Paragraph 2 above, ECO2 grants to Cool Clean a security interest in all of
ECO2’s right, title and interest in, to and under the following, whether now
existing or hereafter acquired (all of which collateral being hereinafter called
the “Collateral”); provided, however, that as further described in Paragraph 5
below, the security interest granted hereunder shall be subordinate to any
security interest granted by ECO2 to any and all holders of Senior
Debt.  Subject to the provisions of this Agreement, Cool Clean is entitled to a
security interest in the following:


CONTRACTS
All contracts, contract rights, royalties, license rights, leases, instruments,
undertakings, documents or other agreements in or under which ECO2 may now or
hereafter have any right, title or interest whether now existing or hereinafter
created and all forms of obligations owing to ECO2 arising out of the sale or
lease of goods, the licensing of technology or the rendering of services by
ECO2, whether or not earned by performance, and any and all credit insurance,
guaranties, and other security therefore, as well as all merchandise returned to
or reclaimed by ECO2;


EQUIPMENT, FURNISHINGS AND MISCELLANEOUS PERSONAL PROPERTY
All presently owned and hereafter acquired furniture, furnishings, equipment,
machinery, inventory, vehicles (including motor vehicles and trailers) computer
hardware and software, accounting or bookkeeping systems, client or customer
lists and information, data sheets and other records of any kind, wherever
located, stored or inventoried, which are used or which may be used in ECO2’s
business;


FIXTURES
All materials used by ECO2 in connection with its business operations,
including, but not limited to, supplies, trade equipment, appliances, apparatus
and any other items, now owned or hereafter acquired by ECO2, and now or
hereafter attached to, or installed in (temporarily or permanently) any real
property now or in the future owned or leased by ECO2;


GENERAL INTANGIBLES
All general intangibles and other personal property of ECO2, now owned or
hereinafter acquired, including, without limitation, the following:  (a)
permits, authorizations and approvals presently and hereafter issued by any
federal, state, municipal or local governmental or regulatory authority in favor
of ECO2; (b) all plans, specifications, renderings and other similar materials
presently owned or hereafter acquired by ECO2; (c) all presently existing and
hereafter created contracts, leases, licenses and agreements to which ECO2is a
party; (d) all presently and hereafter existing policies and agreements of
insurance in favor of ECO2; (e) all presently and hereafter existing equity
contribution agreements and other equity financing arrangements in favor of
ECO2; (f) all copyrights, chattel paper, electronic chattel paper, licenses,
money, insurance proceeds, contract rights, subscription lists, mailing lists,
licensing agreements, patents, trademarks, service marks, trade styles, patents,
patent applications, franchise agreements, blueprints, drawings, purchase
orders, customer lists, route lists, infringements, claims, computer programs,
computer discs, computer tapes, literature, reports, catalogs, design rights,
income tax refunds, payments of insurance and rights to payment of any kinds,
trade names, refundable, returnable or reimbursable fees, deposits or other
funds or evidences of credit or indebtedness deposited by or on behalf of ECO2
with any governmental agencies, boards, corporations, providers of utility
services, public or private; (g) all presently existing and hereafter acquired
computer programs, computer software and other electronic systems and materials
of any kind of ECO2; (h) goodwill; and (i) all other presently existing and
hereafter acquired documents, accounts, general intangibles and intangible
personal property of any kind;




DOCUMENTS
All documents, cash, deposit accounts, securities, securities entitlements,
securities accounts, investment property, financial assets, letters of credit,
certificates of deposit, instruments, chattel paper, and electronic chattel
paper now owned or hereafter acquired and ECO2’s books relating to the
foregoing;


INTELLECTUAL PROPERTY
All copyright rights, copyright applications, copyright registrations and like
protections in each work of authorship and derivative work thereof, whether
published or unpublished, now owned or hereafter acquired; all rights in and to
issued patents and patents pending; all trade secret rights, including all
rights to unpatented inventions, know-how, operating manuals, license rights and
agreements and confidential information, now owned or hereafter acquired; all
mask work or similar rights available for the protection of semiconductor chips,
now owned or hereafter acquired; all trade marks and trade names and associated
goodwill; all claims for damages by way of any past, present and future
infringement of any of the foregoing; and


PROCEEDS
All of ECO2’s books and records relating to the foregoing and any and all
present and future accounts, general intangibles, chattel paper, electronic
chattel paper, products, accessions, replacements, betterments and substitutions
for any of the foregoing described property, and all proceeds arising from or by
virtue of, or from the sale or disposition of, or collections with respect to,
or insurance proceeds payable with respect to, or claims against any other
Person with respect to, all or any part of the foregoing described property and
interests.


5.           Subordination.


(a)           Cool Clean hereby acknowledges and agrees that the payment of any
and all amounts due to Cool Clean hereunder is hereby expressly subordinated and
made junior to the payment of the principal amount, all interest, fees, costs,
expenses and any other amounts due on the Senior Debt.  Notwithstanding the
foregoing, so long as at the time of and after giving effect to any payment due
to Cool Clean hereunder, no event of default has occurred under the Senior Debt
Documents, or would occur as a result thereof, ECO2 agrees to make the payments
described in Paragraph 2 hereof to Cool Clean.


(b)           Cool Clean acknowledges and agrees that the payment and
performance of the Senior Debt is secured by certain security interests in the
Collateral.  Cool Clean further acknowledges and agrees that notwithstanding the
date, manner, or order of creation, attachment, or perfection of those security
interests, or of the security interest granted to Cool Clean hereunder (the
“Cool Clean Security Interest”), and notwithstanding any provisions of the
Uniform Commercial Code to the contrary, the Cool Clean Security Interest shall
be, in all respects, subject to and subordinate to the security interests in the
Collateral securing the Senior Debt, to the full extent thereof.  Cool Clean
agrees not to challenge the enforceability of a Senior Lender’s claim with
respect to the Senior Debt or to challenge the enforceability of any security
interests in the Collateral securing the Senior Debt.


(c)           Prior to the date that the Senior Debt is paid in full, Cool Clean
shall not take any action to enforce any rights, powers or remedies granted to
Cool Clean in connection with the Cool Clean Security Interest against any of
the Collateral.  Cool Clean acknowledges and agrees that, until such time that
the Senior Debt is paid in full, the Senior Lenders shall have the exclusive
right to enforce rights and exercise remedies with respect to the Collateral
(which they may exercise in such manner as they may determine in their sole
business judgment) and shall not be required to marshal any Collateral.


(d)           Cool Clean acknowledges and agrees that the terms of this
Agreement, and the subordination affected hereby, shall not be affected,
modified or amended in any manner or to any extent by any waiver, consent,
release, indulgence, extension, renewal, modification, or other action or
inaction in respect of the Senior Debt or any of the Senior Debt Documents.


(e)           ECO2 hereby authorizes Cool Clean to file a financing statement
under the Uniform Commercial Code in any jurisdiction with respect to the
security interest granted hereby; provided, however, that Cool Clean shall
indicate in any such financing statement that its security interest in the
Collateral is subordinated to the security interests of the Senior Lenders.


(f)           Cool Clean acknowledges and agrees that the Senior Lenders
(including, without limitation, Peninsula Packaging, LLC and Trident Capital,
Inc.) are intended third party beneficiaries of this Agreement.


6.           Termination and Release of Security Interest.  At such time as all
payments required by Paragraph 2 above have been fully satisfied, the security
interest granted hereunder shall automatically terminate without any further
action on the part of any party.  Cool Clean shall take all such actions as may
be requested by ECO2 to evidence such termination and to release the liens
created hereby.  Without limiting the foregoing, upon payment by ECO2 of all
payments required by Paragraph 2 above, Cool Clean hereby authorizes ECO2 to
file UCC-3 financing statements terminating any financing statements filed by
Cool Clean pursuant to Paragraph 5(e) above.
 
7.           Return of Rental Equipment.  Within thirty (30) days of the
effective date of this Agreement, ECO2 shall ship the two CO2OL Clean Machines
that were the subject of the Rental Agreement (collectively, the “Equipment”) to
Cool Clean using a shipping method of ECO2’s choosing.  The Equipment shall be
shipped to Cool Clean at the following address: Cool Clean Technologies, Inc.,
915 Blue Gentian Rd, Ste 11, Eagan, MN  55121.  ECO2 shall assume all costs
associated with shipping the Equipment to Cool Clean.  Cool Clean acknowledges
that the Equipment is not functioning and agrees to accept the Equipment “as
is.”  Cool Clean shall have no recourse against ECO2 with regard to the
condition of the Equipment.


8.           Release and Covenant Not to Sue.


(a)           In consideration of the promises contained herein, the Parties and
their representatives hereby waive, release and discharge the other Party, that
Party’s subsidiaries, affiliates, successors, assigns and/or past, present or
future agents, officers, insurers, directors, employees and attorneys, from, and
covenant not to sue with respect to any and all claims, causes of action, and
demands of any kind or nature, based on any theory of recovery, that could be
alleged to have occurred prior to the date of this Agreement, including but not
limited to claims for costs and attorneys’ fees.


(b)           Only to the extent that each payment as identified in Paragraph 2
is made within ten (10) days of the specified due date, Cool Clean, on behalf of
itself, its affiliates and its assigns, waives, releases and discharges  ECO2
and its subsidiaries, affiliates, successors, assigns and/or past, present or
future agents, officers, insurers, directors, employees and attorneys
(collectively, the “ECO2 Affiliated Group”) from, and covenants not to sue any
of the ECO2 Affiliated Group with respect to, any and all claims, causes of
action, and demands of any kind or nature, based on any theory of recovery,
relating to the infringement of any claim of any patent or patent application
identified in Exhibit A of the Patent License Agreement, by and among ECO2 and
Honeywell Federal Manufacturing & Technologies, LLC (“Honeywell”) (the “License
Agreement”), including but not limited to claims for costs and attorneys’
fees.  Cool Clean further covenants on behalf of itself, its affiliates and its
assigns that, to the extent Cool Clean is successful in any suit it initiates
against Honeywell to invalidate any patent which is the subject of the License
Agreement, or in being named a co-inventor thereof in such suit, Cool Clean
shall adopt in full any obligations of Honeywell with respect to such patent
pursuant to the terms of the License Agreement, including any amendments
thereto, and shall not seek to invalidate the License Agreement.  Cool Clean
further covenants, to the extent Cool Clean is successful in any suit it
initiates against Honeywell to invalidate any patent which is the subject of the
License Agreement, or in being named a co-inventor thereof in such suit, that it
will take no actions inconsistent with ECO2’s exclusive rights pursuant to the
License Agreement.  In the event that Cool Clean is named a co-inventor of any
patent identified in the License Agreement, ECO2 shall pay to Cool Clean a
reasonable royalty rate for ECO2’s exclusive rights in and to such patent(s) in
an amount equal to one half of the royalty rate ECO2 paid to Honeywell under the
License Agreement at the time that Cool Clean initiated any aforementioned suit
against Honeywell seeking to invalidate said patent(s).


(c)           The Parties further acknowledge that this Agreement does not
affect any Party’s right to seek relief in the event of any breach or violation
of this Agreement occurring after the date of execution of this Agreement.


9.           Section 1542.  It is understood and agreed that this Agreement is
intended to cover and does cover all claims or possible claims of every nature
and kind whatsoever that could have been pleaded as of the date of this
Agreement, whether known or unknown, suspected or unsuspected, or hereafter
discovered or ascertained, and all right under Section 1542 of the Civil Code of
California (“Section 1542”) are hereby expressly waived.  The parties
acknowledge that they are familiar with Section 1542, which reads as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.


The parties expressly, knowingly, and intentionally waive and relinquish any and
all rights which they have under Section 1542, as well as under any other
similar state or federal statute or common law principle.


10.           No Admission of Wrongdoing.  This Agreement is entered into to
compromise and settle disputed claims.  Nothing in this Agreement shall be
deemed or construed to be an admission of liability of any kind on the part of
any Party.


11.           Notices.  Any notice, request or other communication required or
permitted hereunder shall be in writing and shall be delivered personally or by
facsimile (receipt confirmed electronically) or shall be sent by a reputable
express delivery service or by certified mail, postage prepaid with return
receipt requested, addressed as follows:
 
if to ECO2, to:


ECO2 Plastics, Inc.
5300 Claus Road
P.O. Box 760
Riverbank, CA 95367
Attn:                      Rodney S. Rougelot
                                Fax:           (209) 863-6201


with a copy to:


K&L Gates LLP
925 4th Avenue, Suite 2900
Seattle, WA 98117
Attn:                      Philip M. Guess
Fax:           (206) 623-7022


if to Cool Clean, to:


Cool Clean Technologies, Inc.
915 Blue Gentian Road, Suite 11
Eagan MN 55121
Attn: Jon P. Wikstrom, Chief Executive Officer
                                Fax:   (651) 842-8699


With a copy to:


DuFault Law Firm, P.C.
700 Lumber Exchange Building
Ten South Fifth Street
Minneapolis MN 55402
Attn:  Dustin R. DuFault
Fax: (612) 465-8801




All such notices and communications shall be deemed to have been duly
given:  (i) when delivered by hand, if personally delivered; (ii) five business
days after being deposited in the mail, postage prepaid, if mailed certified
mail, return receipt requested; (iii) one business day after being timely
delivered to a next-day air courier guaranteeing overnight delivery; (iv) the
date of transmission if sent via facsimile to the facsimile number as set forth
in this paragraph prior to 5:00 pm in the time zone of the recipient on a
business day, with confirmation of successful transmission or (v) the business
day following the date of transmission if sent via facsimile to the facsimile
number as set forth in this paragraph after 5:00 p.m. in the time zone of the
recipient or on a date that is not a business day.  Change of a party’s address,
facsimile number or specified recipient may be designated hereunder by giving
notice to all of the other parties hereto in accordance with this paragraph.
 
12.           Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
13.           Entire Agreement; Amendments.  This Agreement constitutes the
entire agreement between the Parties with respect to the subject matter
hereof.  No amendment or waiver of any provision of this Agreement shall be
effective unless it is in writing and signed by the Parties.


14.           Interpretation.  This Agreement has been generated pursuant to the
equal negotiations and advice of the Parties and their counsel.  Accordingly,
this Agreement should not be construed more favorably or unfavorably as to
either Party.


15.           Governing Law.  The Parties agree that this Agreement shall be
governed by and construed in accordance with the laws of the State of Minnesota
and that the federal or state courts located in Hennepin County, Minnesota shall
have jurisdiction to hear and determine any claims or disputes between the
Parties pertaining to this Agreement, and that ECO2 hereby acknowledges the
jurisdiction of such courts and waives, to the fullest extent permitted by law,
the defense of an inconvenient forum to the maintenance of such action;
provided, however, that any action, suit, or proceeding that seeks, in whole or
in part, to obtain possession of or foreclose upon any Collateral shall be
governed by and construed in accordance with the laws of the state where the
Collateral is located and the federal or state courts of the state where the
Collateral is located shall have jurisdiction to hear and determine any such
action, suit or proceeding.
 
16.           Counterparts. This Agreement may be executed in separate
counterparts each of which will be an original and all of which taken together
will constitute one and the same agreement.
 
17           Facsimile.  This Agreement may be executed using facsimiles of
signatures, and a facsimile of a signature shall be deemed to be the same, and
equally enforceable, as an original of such signature.

 
WHEREFORE, the Parties hereby acknowledge their agreement and consent to the
terms and conditions set forth above through their respective signatures as
contained below.




COOL CLEAN TECHNOLOGIES, INC.
ECO2 PLASTICS, INC.
By _____________________________   By _____________________________   Printed
Name:  Jon P. Wikstrom________  Printed Name:  Raymond M. Salomon Title:  Chief
Executive Officer__________  Title:  Chief Financial Officer  
Dated:  _______________________  Dated:  _______________________     



 

